Title: From Alexander Hamilton to Theodore Meminger, 14 November 1799
From: Hamilton, Alexander
To: Meminger, Theodore


          
            Sir,
            New York Novr. 14. 99
          
          I have received your letter of the fourth instant.
          If the Artificers of Captain Elliot are not engaged in any special service at Fort Mifflin, you will send them to that officer at his post on the Schuylkill.
          The drummer of Captain Ingersoll you will send on to New York with directions, upon his arrival, to addres report himself to the Adjutant General for further orders. Let the boys of Captain Bishop’s company be put under the care of the drummer to be brought on by him to New York. You will have them supplied with provisions sufficient to carry them to Brunswick, and provide them with such certificates as will enable them to apply to the Contractor at that place for what may be necessary to for the remainder of the journey.
           With respect to the six deserters I send you a general order founded on the proceedings of the General Court Martial which sat at Reading. As far as this order is applies to these deserters it will govern with respect to them.
           You will inform me without delay whether or not how far it applies; and the names and situation of the persons not included in it
          With consd
           Captain Bishop is in Pennsylvania on his march to Winter Quarters at Scotch Plains—I have directed him to leave a trusty sergeant for the purpose of taking charge of the drummer and boys mentioned in your letter. He will inform you of the name of this Sergeant, and where he is to be found
          With consideration
          Lt. Meminger—
        